 Case: 4:20-cv-00977-MTS Doc. #: 23 Filed: 05/13/21 Page: 1 of 2 PageID #: 154




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SHAWN LIGGINS, SR.,                               )
                                                  )
            Plaintiff,                            )
                                                  )
      vs.                                         )          Case No. 4:20-cv-00977-MTS
                                                  )
ASHLEY LEWIS, et al.,                             )
                                                  )
            Defendants.                           )

                          MEMORANDUM AND ORDER OF DISMISSAL

       This matter is before the Court on review of the file. On February 12, 2021, the Court

entered a Case Management Order in this case that required each party to make initial

disclosures by Monday, March 15, 2021. See Doc. [15]. On March 25, 2021, Defendant Dr. Fe

Fuentes filed a Motion to Dismiss for Failure to Prosecute, Doc. [21], noting that Plaintiff failed

to make his initial disclosures. Plaintiff failed to file a response to the Motion to Dismiss, and

his time to do so expired weeks ago. See E.D. Mo. L.R. 4.01(B).

       Additionally, the Clerk of the Court has noted in the Docket that the U.S. Post Office has

returned as undeliverable and unable to forward the three latest filings the Clerk mailed to the

Plaintiff. See Docs. [18]–[20]. The Local Rules require that self-represented parties “promptly

notify the Clerk” and other parties of any change of address. E.D. Mo. L.R. 2.06(B). The rule

also allows the Court, after thirty days but “without further notice,” to dismiss an action without

prejudice if a self-represented plaintiff fails to notify the Court of a change of address and any

mail to the self-represented plaintiff is returned to the Court without a forwarding address. Id.
    Case: 4:20-cv-00977-MTS Doc. #: 23 Filed: 05/13/21 Page: 2 of 2 PageID #: 155




        Plaintiff has failed to update his address for—at least—nearly three months now. He has

not complied with the Court’s Case Management Order, 1 and he has failed to respond to

Defendant’s Motion to Dismiss. Indeed, Plaintiff has filed nothing in this case in more than

seven months. Though a self-represented litigant, Plaintiff is still required to abide by the

Court’s rules and directives. See, e.g., In re Harris, 277 F. App’x 645 (8th Cir. 2008) (noting

“even pro se litigants must comply with court rules and directives”) (citing Soliman v. Johanns,

412 F.3d 920, 921–22 (8th Cir. 2005)).

        Accordingly,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this case is

DISMISSED without prejudice.

        Dated this 13th day of May, 2021.




                                                  MATTHEW T. SCHELP
                                                  UNITED STATES DISTRICT JUDGE




1
  The Local Rules also allow the Court to sanction parties that fail to comply with the Case Management Order,
including through “dismissal of the action.” E.D. Mo. L.R. 2.06(B).

                                                    -2-
